 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmoco Chemicals Corporation and Oil, Chemical andAtomic Workers International Union, AFL-CIO.Case 23-CA-6732August 10, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENFI. OAND TRUESDAI EOn May 19, 1978, Administrative Law JudgeClaude R. Wolfe issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and the Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dismissedin its entirety.DECISIONSTATEMENT OF THE CASECLAUDE R. WOLFE, Administrative Law Judge: This pro-ceeding was tried before me at Galveston, Texas, on Feb-ruary 22, 1978, pursuant to a complaint issued on Novem-ber 3, 1977,1 based on charges filed by the Oil, Chemicaland Atomic Workers International Union, AFL-CIO,herein called the Union, and timely served on September14. The complaint alleges that Amoco Chemicals Corpora-tion, herein called the Respondent, Company, or Em-ployer, promulgated and implemented a new rule regard-ing excessive absences counseling without bargaining orconsultation with the Union, thereby violating Section8(a)(5) and (1) of the Act. The complaint further allegesthat the Respondent violated Section 8(a)(1) of the Act byrefusing to permit employees to have union representationat counseling interviews regarding their absences. The Re-spondent duly denied the commission of unfair labor prac-tices.All dates herein occurred in 1977 unless specifically noted oItherwiseUpon the entire record, including my observation of thedemeanor of witnesses as they testified, and after due con-sideration of the parties' able post-trial briefs, I make thefollowing:FINDIN(iS AND CONCLUSIONSI JURISDIC1 IONThe Respondent is a Delaware corporation with princi-pal offices and place of business at Texas City, Texas,where it manufactures and sells chemicals and plastics.During the 12 months immediately preceding the issuanceof the complaint, a representative period, the Respondentreceived in excess of $50,000 from its sales of its goodswhich were shipped directly] from its Texas City, Texas,plant to locations outside the State of Texas. Respondentis, and has been at all times material to this case, an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.II THE LABOR ORGANIZATIONThe Union is a labor organization within the meaning ofSection 2(5) of the Act.III THE ALL EGED UNFAIR LABOR PRACTICESA. The FactsOil, Chemical and Atomic Workers International Union,Local No. 4-449, AFL-CIO, and the Company have beenparties to collective-bargaining agreements for many yearsand are currently parties to one which covers the employ-ees involved herein. The contract refers to absenteeism asfollows:Article I-Section 2-Union ResponsibilityThe Union agrees to use its effort to reduce absen-teeism, to induce its members to comply with all plantsafety and health rules, and to remain on the job andto encourage a full day's work for a full day's pay.Disciplinary action is mentioned at article XVII, section 6,as follows:If the company decides to take disciplinary actionagainst an employee, resulting in his demotion or sus-pension, the employee, when called before Manage-ment, may be accompanied by his shop steward, orthe Chairman of the Workmen's Committee.An employee handbook which has been issued by theEmployer to new employees for several years lists excessiveabsenteeism or tardiness as actions "that will not be toler-ated and will result in disciplinary action."The Respondent concedes that it promulgated andplaced into effect an excessive absences counseling policyin the summer of 1977 without bargaining with or consult-ing with the Union. On July 5, Manager of Employee Rela-tions Thomas Watson directed a memo to division heads inthe process department, in which he informed them that237 NLRB No. 69394 AMOCO CHEMICAIS CORPORATIONthe Company had developed its absentee reporting pro-gram to the point that it was quite accurate and that anexamination of this report showed cause for concern. Fiesuggested to them that each employee with four or moreindividual absences within a 6-month period have his rec-ord reviewed and, "unless there are very definite, knownextenuating circumstances, have a counseling session withthe employer." The memo further instructed the addresseesto make a report on any counseling session held to Em-ployee Relations Associate Richard Hodges. listing theparticipants in the session and the reaction of the employ-ee. Thereafter, on July 14. Superintendent of MaintenanceVerne Harms drafted and distributed to maintenance sup-ervisors and foremen a document entitled "Excessive Ab-sences Counseling." This communication explained that acomputer program had been developed which detailed in-dividual absence statistics, and that the foreman and super-visor of any employee with four or more individual absenc-es must review this record with the employee with a goal ofreducing the absences in the future. The document express-ly states. "This interview is not to be considered as discipli-nary but merely a counseling session. Therefore, UnionStewards may not accompany the employee." Thereafter.Harms set forth in this communication a procedure to befollowed with respect to reviewing the affected employee'sabsence record and making a short handwritten report ofthe counseling session listing the participants and theemployee's reaction. Suggested guidelines were issued to allprocess supervisors on August 3 by Richard Hodges, andHarms testified credibly that the same guidelines were fol-lowed by supervisors in maintenance. These guidelinesread as follows:Suggested Guide Lines for theFirst Absentee Counselling SessionIn the first counselling session with your employeesthe primary purpose is to let the employee know you areconcerned about his attendance. This is not a discipli-nary session.Before this session takes place the foreman /supervisorshould do two things.1. The employee's recent record should be gatheredand analyzed.2. The employee's record should be compared withthose of other employees.When a employee is told he is to attend a session hemay request that a Union steward be in attendance. Sincethis first session is only for the purpose of counsellingand no discipline is to take place, the employee is notentitled to have a steward present.In the session itself. the foreman/supervisor should:I. Inform the employee that this is not a disciplinarymeeting and that no letter will be put into his personnelfile concerning this session.2. Explain to the employee that he is needed and thatit is his obligation to work as scheduled.3. Show the employee what his record is.4. Inquire as to whether or not there are any specialproblems the employee is having which are preventinghim from being at work. If there are any problems forwhich outside help is needed (for example medical help).the foreman/supervisor should suggest that the employ-ee take necessary steps to alleviate the problem.In general, our posture should be that employees arehired with the understanding that they would normallywork 40 hours a week and overtime as required. Anemployee who, through reasons within or beyond hiscontrol, cannot fulfill that understanding ceases to bean asset to the company. When that happens. the Compa-ny has a right to seek to improve the employees atten-dance record. Care should be taken to avoid argumentsover whether specific instances of absences were war-ranted or not. We are only concerned with the totalitsof the individual's record.David Glenn, project supervisor in the operating depart-ment, credibly testified that the August 3 guidelines wereimplemented in his department. and both he and Harmstestified without contradiction that they gave instructions tothe supervisors under them that they should inform employ-ees that the counseling session was not a disciplinary meetingand that no letter would be put into an emploNee's personnelfile as a result of the session. The reports on the sessionsprepared by the supervisors conducting them were utilizedby the Employerasacheck tosee whetherornot the supervisorhad indeed performed the counseling that he had been in-structed to do. These reports were not filed in the employees'personnel records, but were kept in a separate file, and werenot referred to with reference to any discipline subsequentlymeted out to employees as a result of continued absences afterthe session. It appears clear that no employee did in factreceive any discipline at. immediately after. or as a result ofthis counseling session. Employees who were subsequentlycalled into meetings with their supervisors and given warn-ings were permitted to be accompanied by their unionsteward. The counseling sessions complained of in this pro-ceeding did not set in motion or give rise to these subse-quent disciplinary actions.2(iGerald flihlondo testified that his supervisor discussed his absences withhim In August and told him that he would hase to improse or the super.isorwould hase to call him In again and talk with him and gise him a letter.presuminiahbl sa rning letter in the circumstances I do not regard this state-meni hb the super.isor to the effect that Elizondo would have to imnprosehis attendance to he disciplinars in nature Rather. I consider it to he acautionars instruction designed to prevent Ehzondo from getting into diffl-culties s a result of hi, absences. Much later, on February 9. 1978.Elizondo's supervior did call him into the office and had him bring hissteward along the superisor then Informed him that he had exceeded thelimit of four ahsences in a h-month period and gave him a warning letter,which hlzondo sa\, he recel.sed on f ehruary 14 i rejected the General( ounsel' proffer of the letter into evidence aigainsl his argument that It wasrelesant c idence because t hliondo was counseled in August and then givena reprimanld in I helUrxs 1978. whetl his absence, continued there is noallegatioin in the complaint. and the General (' unsel specificalls disa.soedanis such alleiatilon. thai the mniploser', conduct towards Ehzondo was inant wad improper. and I cannot agree with General (Counsel that a letter ofreprimand or warning issued some 6 months after counseling with a super-mlsor and based on continuing absences after that counseling is esidencethat the :mtiplhier's August counseling u as an integral part of the disciph-nair\ warning sslemti merels because the letter of iarning referred to thefat that he ha.d been counseled on seseral occas;ons. not specificall dated.regardint t(,4 epls ilare iabences duirin the period 1974 through 1977395 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMichael Milton, vice president of Local 4-499, first be-came aware of the Employer's new policy in July, when aunion steward gave him a copy of Harms' July 14 memo-randum referred to above. He did not ask the Employer tonegotiate on the excessive absences counseling policy new-ly adopted, and it appears that his first contact with theEmployer with respect to it occurred in August. On August23, he received a phone call from employee Douglas Had-ley, sometime before 9:30 a.m. Hadley told him that heand employee Carlton Danley were to be called in that dayfor counseling about their excessive absences. Hadleyasked Milton what he should do, and was told that theUnion felt that counseling was a disciplinary action andthat Hadley was entitled to a steward. Milton suggested toHadley that he and Danley request union representationduring counseling. At about 9:30 asked Peterson if hecould have a steward accompany him. Peterson denied hisrequest and told him that it was denied because no actionwould be taken against him. At his meeting with Corrie,Hadley was asked if he was aware of how many days hehad missed and, when he replied in the negative, Corrietold him. Corrie also told him that the Employer was set-ting up a new policy of counseling employees on absences.According to Hadley, the meeting lasted about 15 minutes,and Corrie did not warn him but did tell him that he wouldbe called in again the following year if excessive absencespersisted. He never received any kind of discipline, eitherbefore or after this meeting, relating to excessive absences.About 12:30 p.m. on August 23, Peterson told Danley togo to Corrie's office. Danley asked for a steward and therequest was denied. Danley does not relate what Petersonsaid to him in any detail, and merely testifies that Corrie,during the course of a 15-minute meeting with him, justsaid that Danley had too many absences and that the Com-pany was going to start counseling employees about ab-sences. I find it difficult to believe that Danley related allthat was said to him over a 15-minute discussion with Cor-rie about his absences, but his generalized recollections areconsistent with the more detailed testimony of Hadley, tothe extent that Danley recalls what happened.On August 25, Milton told Manager of Employee Rela-tions Watson that the Union felt that the counseling wasdisciplinary action. Watson replied that he would considerMilton's complaint and contact him later about it. A dayor two later, Watson talked to Milton and told him that theEmployer's position was that the counseling was not aform of disciplinary action, and therefore an employee wasnot entitled to union representation while being counseled.On September 6, Milton again repeated the Union's po-sition on counseling to Watson as he had on August 25,and Watson told him that the Employer's position on thematter remained unchanged.B. ConclusionsI am persuaded, contrary to the General Counsel, thatthe Respondent's act of promulgating and placing into ef-fect an excessive absences counseling policy in 1977 with-out bargaining with or consulting with the Union was not aviolation of Section 8(a)(5) and (1) of the Act. Milton con-cedes that. prior to the institution of the present policy bythe Employer, supervisors had from time to time counseledwith employees about their excessive absences. In effect,the Respondent's adoption and implementation of a moreformal and regular procedure to be followed by its super-visors in counseling employees about their absencesamounts to structuring of its internal procedures in orderto assure that its supervisors do take note of and counselemployees who have attendance problems and that the em-ployee in such a situation is made aware of the extent of hisabsences when they go beyond the expected norm. No newpenalties are imposed on employees by virtue of the coun-seling program, and it is clear that the employees had beenmade aware by the employee handbook issued by the Em-ployer over a period of several years that excessive absen-teeism or tardiness would result in disciplinary action. I donot believe that it can be fairly argued that an individualsupervisor may not imform an employee that his absencesare becoming a problem and make suggestions as to howthe situation might be improved, without first bargainingwith the Union about it. There is no substantial difference,insofar as the employees are concerned, whether the super-visor informs him, sua sponte, that his attendance is bad orthat he be so informed as part of a regular managementpolicy at such times that his absences pass an acceptablelevel. The counseling program does not conflict with thecollective-bargaining agreement, which itself contains anagreement that the Union will use its efforts to reduce ab-senteeism, or the rule set forth in the employee handbookwhich has been in effect for several years. I conclude in theinstant case, as Administrative Law Judge Harmatz suc-cinctly stated in The Trading Port Inc.,3that "employeesmay not be said to have been wrongfully denied the ser-vices of their exclusive representative, where .manage-ment has neglected to consult the union before revising itsown internal procedures for assuring that employees dotheir work energetically or face the consequences." A sim-ple substitution of the phrase "without excessive absences"for the word "energetically" reflects my conclusion in thiscase. Accordingly, on the authority of Trading Port, supra,and Wabash Transformer Corp., 215 NLRB 546 (1974), Ifind that the Respondent did not violate Section 8(a)(5)and (1) by the promulgation and implementation of its ex-cessive absences counseling program. Having so found, Iconsider it unnecessary to discuss various issues of waiver,management rights, and mandatory subjects of bargainingargued by the parties.Turning to the remaining issue raised by the complaint,with respect to the employees' right to union representationat the excessive absences counseling interviews, the Re-spondent admits and the evidence clearly shows that Dan-ley and Hadley both requested union representation priorto their counseling on August 23, and were denied unionrepresentation by the Respondent. Further, Danley and1224 NL.RB 980, 983 (1976)396 AMOCO CHEMICALS CORPORATIONHadley were required to submit to the counseling inter-view, as Manager of Employer Relations Watson acknowl-edges. The dispositive question clearly posed b? the evi-dence, and able arguments of the parties, is whether or notDanley and Hadley reasonably believed that the interviewswould result in disciplinary action. If they did. then wereclearly entitled to be represented bh) the Union in the inter-view. If the employees did not have reasonable grounds tofear that discipline might flow from the interview. then theallegation in the complaint is without merit.Both Hadley and Danlev were aware that the interviewswere to involve a discussion of their absence records. Ihave no doubt that whenever an employee is spoken to bva supervisor, or other person in a position to affect theemployee's job status, that the employee entertains a de-gree of apprehension as to what the consequences of theconversation might be. The question before me then iswhether or not the assurances given by the Employer toDanley and Hadley prior to their interviews with Corriewere sufficient to dissipate such fears. or to remove ansreasonable basis for such fears. The interviewers were ex-pressly instructed by Respondent to inform an emploeethat the counseling session was not a disciplinary meetingand that it would not be recorded in his personnel file. Icredit Manager of Employee Relations Watson's testimonvthat there is no established procedure of sequential disci-pline for absences and that the oral discussion with theemployee is not a condition precedent to discipline. I fur-ther credit his testimony that discipline subsequently visit-ed on employees for excessive absenteeism was based onevents occurring after they were counseled. I cannot, there-fore, conclude, as the General Counsel would have me do.that the counseling carried out pursuant to the policy im-plemented in 1977 was an integral part of Employer's disci-plinary system.5 However, this is not something that theemployees would be likely to know unless they were specif-ically so advised, especially in view of the fact that thecounseling program was new to the employees as well asthe Company. I am of the opinion that any apprehensionthat Hadley may have entertained with respect to adverseconsequences flowing from his interview of August 23 waseffectively dissipated by Peterson's advice to him that nodiciplinary action would be taken against him as a result ofthe meeting. In these circumstances, I cannot conclude thatHadley entertained reasonable grounds to fear disciplinaryaction when he entered into the interview with Corrie. Un-fortunately, in the case of Danley I am faced with an ab-sence of testimony from Peterson and a less than convinc-ing recital by Danley as to what was said to him byPeterson and Corrie. The content of the meeting betweenCorrie and Danley, insofar as Danley's recollection goes.consisted only of a statement by Corrie that Danle) hadtoo many absences and that the Employer was going tostart counseling the employees with respect to the absenc-es. I do not believe that this is all that was said during a4 N L RB i. J h eingarren. In, .420 t S 251 (197Th(C. Alfred It Le.ies. Inr, 229 Nl RB 7S7 (1977)15-minute meeting. but even this contains no element ofdiscipline that I can ascertain. Absent express testimonyfrom Danles one way or the other as to whether or not hewas advised that the interview with respect to his absenceswould not result in discipline, and in view of the limitedscope of his recollection as to what occurred. I have care-fully considered the logical probabilities in an effort to de-termine whether or not I could fairly conclude that Danleywas advised in the same manner that Hadley was. I ampersuaded. although the matter is not entirely free fromdoubt, by the express instructions issued to the supervisorsby the Respondent requiring them to advise employeesthat no discipline would result from the counseling, andHadley's testimony that Peterson so advised him 3 hoursbefore Peterson talked to Danley. that it may be reason-ably inferred that Peterson extended the same assurance toDanley that he did to Hadley. General Counsel does notcontend in his post-trial brief that Danley was not giventhe same assurances as Hadley. and his brief seems to as-sume that both were specifically told that there would beno action taken against them, inasmuch as General Coun-sel argues that this is no defense.The General Counsel appears to contend that whenDanley and Hadley requested union representation theyhad reasonable grounds to fear that disciplinary actionmight result from the interviews. and that the Respondentwas therefore under an obligation to grant the request forunion representation, even though Peterson then told themthat no action would be taken against them. I cannot be-lieve that either the Supreme Court or the Board intendedthe rule in these cases to be applied in such a mechanicalfashion. To require the Respondent's agent, in this casePeterson, to make the statement that no discipline wouldresult before either Hadley or Danley asked for union rep-resentation, rather than after they made such requests,placesa premiumon rapidity ofspeech,which isunwarranted.The record does not show whether or not either Hadleyor Danle- was told that he had to participate in the inter-vie., but I am persuaded, from the testimony of Watson,that attendance was compulsory and that this was the un-derstanding given to them when they were told of thepending meeting. I find no evidence in the record thateither of them refused to submit to the interview withoutunion representation.Although the scope of the right to representation at em-ployer interviews of employees is a very difficult question,subject to many qualifications and conditions, which is notlightly to he passed over, I conclude from the evidencebefore me that neither Hadley nor Danley had any reason-able grounds for believing that the interview would resultin disciplinary action after Peterson advised them that nodiscipline would be forthcoming. Accordingly. I find thatthe Employer did not violate Section 8(a)( ) of the Act bydenying its employees union representation at the excessiveabsences counseling interviews in transgression of theWeingartern rules as explicated by the Supreme Court. andas further explained by the Board in Certified Grocers ofCalifornia, Ltd., 227 NLRB 1211 (1977): Alfred M. Lewis,Inc., 229 NLRB (1977); and other cases.For the foregoing reasons. I find that the Respondent397 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid not violate Section 8(a)(l) and (5) of the Act as allegedin the complaint, and shall recommend dismissal of thecomplaint in its entirety.CONCLUSIONS OF LAWI. Respondent Amoco Chemicals Corporation is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Oil, Chemical and Atomic Workers InternationalUnion, AFL-CIO, and its Local No. 4-449, are labor orga-nizations within the meaning of Section 2(5) of the Act.3. Respondent Amoco Chemicals Corporation did notviolate Section 8(a)(5) and (1) of the Act by promulgatingand implementing a new policy regarding excessive ab-sences counseling without bargaining or consultation withthe Union, nor did it violate Section 8(a)(l) of the Act byrefusing to permit employees to have union representationat excessive absences counseling interviews.Based upon the foregoing findings of fact, conclusions oflaw, and the entire record in this proceeding, and pursuantto Section 10(c) of the Act, I hereby issue the followingrecommended:ORDER 6It is hereby ordered that the complaint in this proceedingbe, and it hereby is. dismissed in its entirety.In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings. conclusions. and Order, and all objections thereto shall bedeemed waived for all purposes.398